MICHAEL T. STUDER CPA P.C. 18 East Sunrise Highway, Suite 311 Freeport, NY 11520 Phone: (516) 378-1000 Fax: (516) 546-6220 November 26, United States Securities and Exchange Commission Mail Stop 11-3 450 Fifth Street, N.W. Washington D.C. 20549 Re: Global Peopleline Telecom Inc. (formerly China Mobility Solutions, Inc.) Dear Sirs/Madams: I have read Global Peopleline Telecom Inc.’s statements included under Item 4.01 of its Form 8-K dated November 26, 2008, and I agree with such statements as they relate to my firm. I hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K/A Very truly yours, Michael T. Studer President cc: Global Peopleline Telecom Inc.
